Stephens, J.
1. While the Carmack amendment to the interstate-commerce act gives a right of action against the initial carrier for loss of or damage to goods in shipment in interstate commerce, whether the loss or damage is caused by the initial or a connecting carrier, a suit may nevertheless be maintained against a connecting carrier where it is shown that the loss or damage is occasioned by its negligence. Southern Railway Co. v. Morris, 147 Ga. 729 (95 S. E. 284).
2. While in a suit against a connecting carrier it must be alleged that the injury was caused by the negligence of the defendant, a petition which alleges that the “ defendant failed and neglected to safely carry and deliver said hog to petitioner at Valdosta, for when said hog reached Tupelo, Mississippi, it died, while in the possession and care of the defendant, and was not delivered to petitioner; . . that by reason of the failure of defendant to safely carry and deliver said property to petitioner, as aforesaid, he has been injured and damaged,” contains, as against a general demurrer, a sufficient allegation that the injury was caused by the negligence of -the defendant. Cincinnate, Hamiton & Dayton Ry. Co. v. Quincey, 19 Ga. App. 167 (91 S. E. 220).
3. Where the petition sets forth a good common-law action, an allegation that the defendant received the goods “ as in good order ” does not necessarily render the action one brought under the State law as codified in the Civil Code (1910), § 2752. Philadelphia & Reading Ry. Co. v. Venable, 117 Ga. 142 (43 S. E. 407).
4. The petition sufficiently set out a common-law action against the *626connecting carrier, and it was not error to allow an amendment thereto amplifying the allegations of negligence. The general demurrer and the motion to dismiss were properly overruled.
Decided August 16, 1920.
Action for damages; from city court of Yaldosta — Judge Cranford. November 14, 1919.
Robert C. & Philip H. Alston, E. P. S. Denmark, John G. Hart, for plaintiff in error.
E. K. Wilcox, contra.

Judgment affirmed.


Jenkins, P. J., and Smith, J., concur.